 1
                                                          J S -6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10   Chris Langer,                               Case: 2:19‐CV‐05197‐RGK‐JEM
11              Plaintiff,                       ORDER [proposed]
     v.
12
     Jon Ungvari, in individual and
13   representative capacity as trustee of
     the Ungvari Family Trust; SUSAN D.
14   Ungvari, in individual and
     representative capacity as trustee of
15   the Ungvari Family Trust;
     Kedist Negash;
16   Hannibal Zewdie Kassaye; and Does 1‐
     10,
17
                Defendants.
18
19
20           Pursuant to Federal Rule of Civil Procedure 41(a)(2), the entire case is
21   hereby ordered dismissed with prejudice.
22
23
24   Dated: June 2, 2021
25                                     HONORABLE R. GARY KLAUSNER
                                       UNITED STATES DISTRICT JUDGE
26
27
28


                                             1

     Order                                          Case: 2:19‐CV‐05197‐RGK‐JEM
